Exhibit 10.1
EMULEX CORPORATION
Description of Compensation Arrangements for Certain Executive Officers
     The following is a description of the compensation arrangements for each of
the Company’s named executive officers listed in the Company’s Proxy Statement
for the 2007 Annual Meeting of Stockholders of Emulex Corporation, excepting for
Mr. Michael E. Smith, who ceased to be an employee of the Company on July 18,
2008. The compensation for these executive officers consists of base salary and
perquisites, long-term incentive compensation and annual cash bonus
compensation. Effective September 1, 2008, the following are the base salaries
(on an annual basis) of the Company’s named executive officers:

          Name and Principal Position   New Base Salary
Paul F. Folino
  $ 603,827  
Executive Chairman
       
 
       
James M. McCluney
  $ 585,750  
Chief Executive Officer and President
       
 
       
Jeffrey W. Benck
  $ 412,110  
Exec. V.P. and Chief Operating Officer
       
 
       
Michael J. Rockenbach
  $ 351,696  
Exec. V.P. and Chief Financial Officer
       
 
       
Marshall D. Lee
  $ 319,304  
Exec. V.P., Engineering
       

     Effective on September 1, 2008, the following other compensation amounts
were eliminated: (a) for Mr. Folino, an automobile allowance of $10,800 per year
and an out of pocket health care expense reimbursement of up to $5, 000 per
year; (b) for Mr. McCluney, an automobile allowance of $10,510 per year and an
out of pocket health care expense reimbursement of up to $5,000 per year;
(c) for Mr. Benck, an automobile allowance of $9,600 per year and an out of
pocket health care expense reimbursement of up to $5,000 per year; (d) for
Mr. Rockenbach, an automobile allowance of $9,600 per year and an out of pocket
health care expense reimbursement of up to $5,000 per year; and (e) for Mr. Lee,
an automobile allowance of $9,600 per year and an out of pocket health care
expense reimbursement of up to $5,000 per year.

 



--------------------------------------------------------------------------------



 



     The Company does not have employment agreements with any of its executive
officers but has executed key employee retention agreements with each of its
named executive officers and certain other officers and key employees of the
Company. The Company’s agreement with Mr. Folino entitles him to receive the
following payments and benefits in the event of termination of his employment by
the Company without cause or by Mr. Folino because of a demotion (as defined in
such agreement) within 2 years after a change in control of the Company: (i) a
severance payment equal to the present value of 2 times the sum of Mr. Folino’s
annual salary plus the highest annual average of any 2 of his last 3 annual
bonuses; (ii) continuation for 2 years following termination of employment of
his health and life insurance, disability income and tax assistance (reduced to
the extent similar benefits are received by him from another employer); and
(iii) acceleration of his right to exercise his stock options and vesting of any
restricted stock awards based on the length of his continued employment
following the grant of the option by one year upon the change in control of the
Company and full acceleration of such option exercise right and vesting of
restricted stock awards in the event of termination of his employment without
cause or because of a demotion (as defined in such agreement) within two years
after the change in control.
     Mr. McCluney’s key employee retention agreement is substantially the same
as Mr. Folino’s agreement described above. Additionally, in the event that
Mr. McCluney is terminated without cause (regardless of whether a change in
control has occurred), he will be entitled to severance in the amount of one
year’s base salary at the rate then in effect, any deferred incentive bonuses,
reimbursement of COBRA premiums, if any, for one year, and continued vesting of
his stock options for one year.
     The above descriptions are qualified in their entirety by the forms of Key
Employee Retention Agreements for Mr. Folino and Mr. McCluney which are
incorporated herein by reference to Exhibits 10.2 and 10.1, respectively, to the
Company’s Current Report on Form 8-K filed on September 6, 2006.
     The Company also has entered into similar agreements with each of the other
named executive officers which provide for benefits similar to those described
above, except that the severance payment is equal to the present value of one
times the sum of the employee’s annual salary plus the highest annual average of
any 2 of the employee’s last 3 annual bonuses; and continuation for one year
following termination of employment of the employee’s health and life insurance,
disability income and tax assistance (reduced to the extent similar benefits are
received by the employee from another employer). The form of key employee
retention agreement for each of the other named executive officers is filed as
Exhibit 10.7 to the Company’s Quarterly Report on Form 10-Q for the quarterly
period ended December 31, 2006.
     Additionally, the Company’s executive officers are entitled to participate
in health and welfare and retirement plans, perquisite, fringe benefit and other
arrangements generally available to other salaried employees. In addition, each
officer is entitled to participate in the Emulex Corporation Retirement Savings
Plan, and receives group term life insurance premiums and health care
reimbursement paid with respect to the named executive.

 



--------------------------------------------------------------------------------



 



     The Company’s executive officers are eligible for annual performance-based
cash bonuses under the Company’s Executive Bonus Plan. The Bonus Plan is
intended to provide incentives to executive officers and other participants in
the form of quarterly cash bonus payments based on Company performance against
net revenue and net operating income targets established periodically and, in
certain circumstances, other specified business goals. Actual goals for
measurement purposes are the Company’s fiscal annual operating plan that is
approved by the Board of Directors. In addition, a discretionary bonus for
recognition of extraordinary contributions to the success of the company may be
recommended by the Chairman or Chief Executive Officer. All bonus
recommendations are subject to the approval of the Compensation Committee. Each
executive officer of the Company has a quarterly target award opportunity
expressed as a percentage of quarterly gross base salary at the end of the
quarter in question. The quarterly target award opportunity for the executives
range from 35% to 90% of quarterly base salary (the “target award percentage”).
Each participant’s quarterly bonus is weighted based upon achieving a
combination of corporate performance goals. For example, 45% of an executive
officer’s bonus may be based upon achievement of net revenue performance goals
with the remaining 55% of the bonus based on achievement of net operating income
performance. Targeted quarterly bonuses are further adjusted by application of
an accelerator formula pursuant to which bonuses are increased to reward for
over-achievement of targets and decreased to minimize bonus payments for
performance below targeted levels. For example, if quarterly net revenue is 10%
more than targeted net revenue, the bonus attributable to achievement of net
revenue targets for such quarter will be between 15 and 20% above the targeted
bonus amount. Similarly, if quarterly revenue is 10% less than targeted net
revenue, the bonus attributable to achievement of net revenue targets for such
quarter will be decreased by 15% to 20% percent from the targeted bonus amount.
Net revenue and net operating income bonuses are treated separately regardless
of the award formula. However, no net revenue bonus or net operating income
bonus will be paid for a given quarter unless at least 80% of the corresponding
net revenue or net operating income goal, as the case may be, is achieved. In
addition, no bonus payout of any kind shall be made if net operating income is
less than 50% of the applicable net operating income goal. A participant must be
an employee for the entire quarter to be eligible for a quarterly bonus.
Quarterly bonuses are generally paid 30 days following the end of each quarter.
Award formulas under the Bonus Plan are established for a fiscal year and may be
modified, extended, or canceled annually at the discretion of the Compensation
Committee. The foregoing description is qualified in its entirety by the
Executive Bonus Plan which is filed as Exhibit 10.3 to the Company’s Current
Report on Form 8-K filed on September 6, 2006.
     Long term incentives are provided to the named executives in accordance
with the Company’s 2005 Equity Incentive Plan which is attached as Appendix A to
the Company’s Definitive Proxy Statement for the Annual Meeting of Stockholders
held on November 15, 2007. In addition, the Company’s executive officers have
previously received options pursuant to option or other equity plans maintained
by the Company prior to the adoption of the 2005 Equity Incentive Plan in 2005.

 